Case: 21-50057         Document: 00516158406             Page: 1   Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 7, 2022
                                        No. 21-50057
                                                                            Lyle W. Cayce
                                                                                 Clerk
   United States of America,

                                                                    Plaintiff—Appellee,

                                             versus

   Jordan Jericho Bautista-Gunter,

                                                                 Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 5:16-CR-176-1


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Stephen H. Higginson, Circuit Judge:
          In 2016, Jordan Jericho Bautista-Gunter (“Bautista-Gunter”) pleaded
   guilty to possession of a firearm by a prohibited person and carrying a weapon
   on an aircraft.1         Bautista-Gunter was sentenced to 65 months of
   imprisonment and three years of supervised release.                       After the
   commencement of his term of supervised release—during which time he was


          1
              See 18 U.S.C. § 922(g)(1) and 49 U.S.C. § 46505.
Case: 21-50057         Document: 00516158406               Page: 2   Date Filed: 01/07/2022




                                            No. 21-50057


   prohibited from “engag[ing] in the occupation of . . . a law enforcement
   officer of any kind”—Bautista-Gunter filed the present “Motion to Set
   Hearing on Conditions of Supervised Release.” The district court construed
   his motion as a request for modification of the law-enforcement condition
   and denied it,2 reiterating that the prohibition against such employment was
   warranted.3 Bautista-Gunter appeals. We affirm.
                                                 I.
                                                A.
          Bautista-Gunter has a lengthy history of violating the law, and, as his
   own lawyer acknowledged, many of his violations reflect a longstanding
   “obsession with police work.”4 In 2009, Bautista-Gunter pleaded guilty to
   charges of reckless endangerment, and in 2010, Bautista-Gunter was
   convicted of concealed possession of a dangerous weapon. As a result of
   having been convicted of crimes for which the maximum punishment
   exceeded one year in prison, Bautista-Gunter was considered a “prohibited
   person” for the purposes of 18 U.S.C. §922(g)(1).
          Prior to his arrest in 2016, Bautista-Gunter was self-employed as the
   owner of Public Safety Partnerships, a business offering maintenance and
   personnel management to local county jails. In late 2015, Bautista-Gunter
   was granted a contract with the Frio County Jail to serve as the jail
   administrator.       Bautista-Gunter led officials to believe that he was a




          2
              See 18 U.S.C. § 3583(e)(2).
          3
              See 18 U.S.C. §§ 3553(a) and 3563(b)(5).
          4
             Bautista-Gunter, in his 2016 plea agreement, admitted, inter alia, the facts
   discussed herein.




                                                 2
Case: 21-50057      Document: 00516158406            Page: 3   Date Filed: 01/07/2022




                                      No. 21-50057


   commissioned law enforcement officer, despite the fact that he was not a
   sworn officer and was not authorized to carry a weapon.
           In 2016, while acting as jail administrator, Bautista-Gunter—wearing
   a green uniform with a gold badge and a full duty belt—detained a man at his
   home, alleging the individual had violated bond conditions. Bautista-Gunter
   demanded, without authority, a urine sample from the individual, handcuffed
   him, and requested police backup “to help transport [his] prisoner.” Upon
   arrival, police officers determined that Bautista-Gunter was not licensed to
   carry a firearm. When police officers subsequently determined that he was
   not a law enforcement officer, they seized from him a firearm and other law-
   enforcement tactical gear.
           According to security documents maintained by the U.S. Department
   of Homeland Security and the Transportation Security Administration, on at
   least   twenty-one    occasions,    Bautista-Gunter     unlawfully   requested
   authorization to fly armed, for the purpose of transporting prisoners.
   Between March 9, 2015, and January 14, 2016, he traveled on nine occasions
   armed with a weapon on a commercial airline, across several states, under
   the guise of serving as an armed law enforcement officer. On one occasion,
   Bautista-Gunter told a prisoner he would “shoot to kill,” in the event the
   prisoner attempted to escape. In another instance, Bautista-Gunter left his
   loaded handgun on the toilet paper roll in the men’s restroom. Airport
   authorities tracked him down to return the gun to him.
           On February 2, 2016, Bautista-Gunter was arrested for impersonating
   a police officer, in connection with his commercial air travel. On May 11,
   2016, he pled guilty to two counts of a four-count indictment: Count 1
   charged Prohibited Person in Possession of a Firearm, in violation of 18
   U.S.C. § 922(g)(1), 18 U.S.C. § 924(a)(2) and Count 4 charged Carry




                                           3
Case: 21-50057         Document: 00516158406               Page: 4       Date Filed: 01/07/2022




                                           No. 21-50057


   Weapon on Aircraft, in violation of 49 U.S.C. § 46505, 49 U.S.C. §
   46505(c).
                                                 B.
           As part of his plea agreement, Bautista-Gunter waived his right to
   appeal his convictions and sentences and to challenge his sentences in any
   postconviction proceedings. The district court sentenced Bautista-Gunter
   within the guidelines range to 65 months of imprisonment and three years of
   supervised release. The district court also imposed the following condition
   of supervised release (the “law-enforcement condition”): “The defendant
   shall not engage in the occupation of or pretend to engage in the occupation
   of a law enforcement officer of any kind.”5 The Bureau of Prisons (“BOP”)
   website indicates that Bautista-Gunter was released on October 30, 2020.6
           Importantly, on February 2, 2018, this Court affirmed Bautista-
   Gunter’s appeal of his convictions and sentences. See United States v.
   Bautista-Gunter, 710 F. App’x 636, 637 (5th Cir. 2018).
           Thereafter, on December 28, 2020, Bautista-Gunter filed his pro se
   pleading captioned “Motion to Set Hearing on Conditions of Supervised
   Release.”      He alleged that, while in community custody under BOP
   supervision in June 2020, he secured employment as an unarmed security
   guard. However, after his term of supervised release began, Bautista-Gunter


           5
              Bautista-Gunter’s own lawyer suggested that the sentencing court should limit
   his involvement with the law enforcement field as a condition of his release. At the
   sentencing hearing, Bautista-Gunter’s attorney stated, “I think the Court will probably, as
   part of its sentence, include conditions of supervised release to try to keep him –- and I
   would hope that the Court would . . . keep him away from fainting (sic.) any kind of law –- law
   enforcement related employment or possessing law enforcement training.”
           6
               See     Inmate     Locator,     FEDERAL       BUREAU     OF    PRISONS,
   https://www.bop.gov/inmateloc/ (last visited Dec. 13, 2021). Bautista-Gunter currently
   has under two years of the supervised release term remaining.




                                                 4
Case: 21-50057       Document: 00516158406            Page: 5     Date Filed: 01/07/2022




                                       No. 21-50057


   alleged that his probation officer informed him that such employment would
   violate the law-enforcement condition. Citing definitions of “peace officer”
   and “qualified law enforcement officer” under Texas and federal law,
   respectively, Bautista-Gunter argued that employment as a security guard
   would not fall within the conduct prohibited by the law-enforcement
   condition and that, before his conditions of supervised release could be
   modified to prohibit such employment, the district court would be required
   to hold a hearing under Federal Rule of Criminal Procedure 32.1(c)(1). He
   requested that the district court either issue a written order authorizing his
   employment or schedule a modification hearing and appoint him counsel. 7
          In its order denying relief, the district court held that a commonsense
   interpretation of the law-enforcement condition, as written and imposed,
   prohibited the employment at issue. “Because the Court [found] that the
   probation officer simply enforced the subject condition as written (without
   modification), there [was] no need for a [Rule 32.1(c)] hearing.”
          On appeal, Bautista-Gunter argues that, by prohibiting his
   employment as a security guard, the district court impermissibly modified
   the law-enforcement condition without first holding a hearing as required by
   Rule 32.1(c)(1). The Government responds that this court reviews for abuse
   of discretion whether the district court erred by denying the hearing, and it
   contends that no such abuse occurred since the district court did not modify
   the condition, and, therefore, no hearing was required.




          7
             Although the district court instructed the Government to respond, the
   Government failed to do so.         The Government attributes this failure to a
   miscommunication caused by the retirement of the prosecutor who was handling Bautista-
   Gunter’s 28 U.S.C. § 2255 motion.




                                             5
Case: 21-50057        Document: 00516158406             Page: 6      Date Filed: 01/07/2022




                                         No. 21-50057


                                              II.
           At the outset, we note this Court has not yet confirmed whether the
   abuse-of-discretion or plain-error standard of review applies when a district
   court rules pursuant to Rule 32.1(c)(1).8 See United States v. Doyle, 865 F.3d
   214—15 & n.1 (5th Cir. 2017) (Refusing to “decide whether… [this type of
   claim] should be reviewed for plain error because [Petitioner was] not
   entitled to relief even under the less deferential abuse of discretion
   standard.”); United States v. Blank, 854 F. App’x 559, 561 (5th Cir. 2021)
   (Noting “an ambiguity in this court’s caselaw as to the appropriate standard
   of review—abuse of discretion or plain error—where, as here, a defendant
   did not raise an objection to the supervised release conditions at his original
   sentencing.”). We do not resolve the issue because Bautista-Gunter’s
   argument lacks merit under either standard of review.
           Federal Rule of Criminal Procedure 32.1(c)(1) provides: “Before
   modifying the conditions of probation or supervised release, the court must
   hold a hearing, at which the person has the right to counsel and an
   opportunity to make a statement and present any information in mitigation.”
   However, this Court has held that when a district court “merely confirm[s]
   what was already required by law” with regard to a supervised release
   condition, “the failure to hold a hearing . . . result[s] in no prejudice to [the
   defendant] and no error.” United States v. Fernandez, 379 F.3d 270, 277 n.8
   (5th Cir. 2004). Citing United States v. Paul, 274 F.3d 155, 167 (5th Cir.


           8
            At least two circuits have applied an abuse of discretion standard of review when
   examining the denial of a motion for modification of supervised release. See United States
   v. Cordero, 7 F.4th 1058, 1069 (11th Cir. 2021) (“We review the denial of a motion for
   modification of supervised release for abuse of discretion.”); United States v. Grant, 715
   F.3d 552, 556–57 (4th Cir. 2013) (“[W]e review the district court’s decision whether to
   modify Grant’s conditions of probation for abuse of discretion.”).




                                               6
Case: 21-50057     Document: 00516158406           Page: 7   Date Filed: 01/07/2022




                                    No. 21-50057


   2001), the district court determined that the law-enforcement condition
   should be afforded “a commonsense reading” in light of the nature of
   Bautista-Gunter’s underlying offenses and his “history . . . of inflating his
   authority to enforce the law (while, in some instances, acting as a private
   ‘guard’ who was supposed to be unarmed).”
          Indeed, this court has held, on several occasions, that “conditions of
   supervised release . . . should ‘be read in a commonsense way.’” United
   States v. Ellis, 720 F.3d 220, 226 (5th Cir. 2013) (quoting United States v.
   Phipps, 319 F.3d 177, 193 (5th Cir. 2003)); see also Paul, 274 F.3d at 166–67;
   United States v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (holding that a
   court of appeals may affirm a condition of release “where the district court’s
   reasons can be inferred after an examination of the record”) (cleaned up).
          Although the law-enforcement condition does not detail and list
   impermissible forms of law enforcement employment, a commonsense
   reading of the condition encompasses his proposed employment as a security
   guard, above all because the condition imposed at sentencing and unadjusted
   on direct appeal prohibits work in the “occupation” of “a law enforcement
   officer of any kind” (emphasis added). See Paul, 274 F.3d at 166–67. The
   condition at issue, and others like it, are imposed to protect the public,
   encourage defendant rehabilitation, and deter future criminal acts. See 18
   U.S.C. §§ 3583(d)(1); 3553(a)(1)–(2). In this case, the law enforcement
   condition was designed to protect the public—and, notably, Bautista-Gunter
   himself—from his “obsession with police work” and repeated pattern of
   feigning law enforcement prerogative and privileges. Permitting Bautista-
   Gunter to serve as a security guard would contradict the purpose of the
   release condition—namely, to keep him from “any kind of law enforcement
   related employment,” to avoid triggering “his compulsive desire to be a law




                                         7
Case: 21-50057        Document: 00516158406              Page: 8      Date Filed: 01/07/2022




                                         No. 21-50057


   enforcement officer”—by allowing him to once again “liv[e] in this fantasy
   world of police work.”9
           For these reasons, we agree with the district court’s determination
   that Bautista-Gunter’s sentence, and specifically the law enforcement
   supervised release condition, prohibits the employment in question.
   Consequently, no hearing to modify his conditions of release was required.
   See United States v. Nonahal, 338 F.3d 668, 671 (7th Cir. 2003) (finding Rule
   32.1(c) “does not compel the court to hold a hearing before refusing a request
   for modification.”).
                                              III.
           Anticipating this outcome, Bautista-Gunter alternatively contends
   that, if the district court correctly determined that the law-enforcement
   condition precludes his employment as a security guard, the condition is
   excessive. To the extent that Bautista-Gunter contests the correctness of an
   expressly imposed—even requested—original sentencing condition, such an
   argument would have been proper only on direct appeal, albeit subject both
   to plain error review and also, apparently, to the appeal waiver term he agreed
   to.
           Even construed as a request to modify an excessively strict release
   condition, we affirm the district court’s reiteration of its tailored and
   reasonable relationship to Bautista-Gunter’s offenses of conviction. See 18
   U.S.C. § 3583(d). Quoting extensively from the factual basis contained in
   Bautista-Gunter’s plea agreement, the district court highlighted that the law


           9
              In Bautista-Gunter’s “Motion to Set Hearing on Conditions of Supervised
   Release,” he alleges that he was granted a license by the Texas Department of Public Safety
   to serve as an unarmed security guard. However, he provides no further details about either
   his employment or any approved, official license. The record, instead, reflects that he was
   denied an application for a Private Security License in April 2014.




                                               8
Case: 21-50057     Document: 00516158406           Page: 9   Date Filed: 01/07/2022




                                    No. 21-50057


   enforcement prohibition bears a direct relationship to the nature and
   circumstances of his offenses and his history and characteristics. See 18
   U.S.C. §§ 3553(a)(1), 3563(b)(5). Furthermore, the district court concluded
   that the law-enforcement prohibition resulted in a deprivation of liberty that
   was reasonably necessary “to protect the public from further crimes of the
   defendant.” See 18 U.S.C. §§ 553(a)(2)(C), 3583(d)(2).
          We agree with the district court’s assessment.
                                        IV.
          For the foregoing reasons, the district court’s denial of Bautista-
   Gunter’s “Motion to Set Hearing on Conditions of Supervised Release” is
   AFFIRMED.




                                         9